United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.L., Appellant
and
U.S. POSTAL SERVICE, CIVIC CENTER
POST OFFICE, Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1856
Issued: February 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 23, 2008 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs dated October 1 and December 21, 2007 denying his claims
for occupational disease and a period of disability and a March 24, 2008 nonmerit decision
denying his request for a merit review. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of the claim and the nonmerit denial of a merit review.
ISSUES
The issues are: (1) whether appellant established that he sustained a bilateral upper
extremity condition in the performance of duty due to work factors from February 5, 2005 to
January 18, 2007; (2) whether appellant established that he was totally disabled for work from
July 24, 2007 causally related to accepted upper extremity conditions; and (3) whether the Office
properly denied appellant’s February 27, 2008 request for a merit review.

FACTUAL HISTORY
On November 26, 2006 appellant, then a 56-year-old modified letter carrier, filed a claim
for recurrence of disability1 (Form CA-2a) alleging that carrying mail from February 5, 2005 to
January 18, 2007 aggravated accepted bilateral lateral epicondylitis and a right wrist sprain/strain
sustained prior to February 3, 2005.2
In a January 22, 2007 letter, the Office advised appellant that as he alleged new work
factors, it would develop the claim as one for occupational disease.3 It noted the type of medical
and factual evidence needed to establish his claim. The Office emphasized the importance of
submitting a rationalized report from his attending physician explaining how and why work
factors would cause the claimed condition.
Appellant submitted reports from Dr. Mark Hebrard, an attending Board-certified
physiatrist, dated from January 18 to July 31, 2007. Dr. Hebrard diagnosed right lateral
epicondylitis, right de Quervain’s tendinitis and right carpal tunnel syndrome. He noted work
restrictions against repetitive upper extremity activity and lifting more than five pounds. In an
April 6, 2007 report, Dr. Robert Wagner, a Board-certified internist, noted appellant’s account of
lifting tubs of mail without a handcart on March 5, 2007, followed by right wrist pain.
Dr. Wagner diagnosed a right wrist sprain and right lateral epicondylitis. He released appellant
to regular duty.4
The employing establishment terminated appellant on July 24, 2007. On August 8, 2007
appellant filed a claim for compensation (Form CA-7) for the period July 24, 2007 and
continuing. In an August 29, 2007 letter, the Office advised appellant of the medical evidence
needed to establish his claim.
Appellant submitted job offers showing that he accepted light-duty positions on June 14
and September 21, 2005, with lifting limited to 40 pounds and limited use of the right arm. In a
September 4, 2007 report, Dr. Hebrard related appellant’s account that he was forced to retire. In
a September 19, 2007 letter, Sonia Ortega, a union steward, asserted that management refused to
accommodate appellant’s work restrictions.
By decision dated October 1, 2007, the Office denied appellant’s claim on the grounds
that causal relationship was not established. It found that appellant submitted insufficient
1

Appellant filed a duplicate claim on February 7, 2007.

2

The prior upper extremity claim was assigned File No. xxxxxx064, accepted for bilateral lateral epicondylitis
and a right wrist/hand strain.
3

In a March 8, 2007 decision, the Office denied continuation of pay from November 28, 2006 to January 12,
2007 as appellant claimed an occupational disease, not a traumatic injury. This claim is not before the Board on the
present appeal.
4

Appellant also submitted reports from Ellen Brennan, a nurse practitioner. The Board has held that treatment
notes signed by a nurse are not considered medical evidence as a nurse is not a physician under the Federal
Employees’ Compensation Act. See 5 U.S.C. § 8101(2); Sedi L. Graham, 57 ECAB 494 (2006); Paul Foster, 56
ECAB 208 (2004).

2

rationalized medical evidence supporting a causal relationship between the identified work
factors and the claimed conditions. The Office further found that appellant had not established
total disability for work from July 24, 2007 onward.
In an October 8, 2007 letter, appellant requested reconsideration.
additional evidence.

He submitted

In an October 4, 2007 letter, appellant contended that he refused a light-duty job offer
made on March 1, 2007 as it was made on the last effective date. A copy of the job offer showed
effective dates from February 8 to March 1, 2007. An official noted that appellant refused to
sign the job offer on March 1, 2007. A May 16, 2007 Step B grievance settlement stated that
appellant agreed to retire voluntarily or be terminated from the employing establishment.
In reports from June 14 to October 24, 2007, Dr. Hebrard noted appellant’s continuing
symptoms. He diagnosed right wrist tendinitis and right carpal tunnel syndrome. Dr. Hebrard
stated in an October 4, 2007 report that he had not found appellant totally disabled for work for
any period.
By decision dated December 21, 2007, the Office affirmed the previous decision on the
grounds that the evidence submitted was insufficient to warrant modification. The Office found
that appellant submitted insufficient medical evidence to establish causal relationship or a period
of total disability.
In a February 21, 2008 letter, appellant requested reconsideration. He submitted
December 5, 2007 and January 22, 2008 reports from Dr. Hebrard noting work restrictions.
Dr. Hebrard repeated previous diagnoses, emphasizing that he never held appellant off work.
Appellant also provided a February 8, 2008 letter from an employing establishment official
stating that appellant was offered a light-duty job on March 1, 2007, the last effective date for the
position.
By decision dated March 24, 2008, the Office denied merit review on the grounds that
appellant’s February 21, 2008 request and the evidence submitted did not raise substantive legal
questions or include new, relevant evidence.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Act5 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the

5

5 U.S.C. §§ 8101-8193.

3

employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medial certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.8
ANALYSIS -- ISSUE 1
Appellant claimed that he sustained bilateral wrist conditions due to work factors from
February 5, 2005 to January 18, 2007. He submitted repots from Dr. Hebrard, an attending
Board-certified physiatrist, diagnosing right lateral epicondylitis, right de Quervain’s tendinitis
and carpal tunnel syndrome. Dr. Hebrard did not provide medical rationale explaining how and
why work factors would cause the claimed conditions. Therefore, his opinion is insufficient to
meet appellant’s burden of proof in establishing causal relationship.9
Dr. Wagner, a Board-certified internist, noted in an April 6, 2007 report that appellant
recalled the onset of right wrist symptoms after lifting mail on March 5, 2007. He diagnosed a
right wrist sprain. However, Dr. Wagner did provide medical rationale explaining how or why
lifting mail would cause the diagnosed condition. His opinion is therefore insufficient to
establish causal relationship.10
The Board notes that appellant was advised by January 22, 2007 letter of the necessity of
submitting medical evidence explaining how and why work factors would cause or contribute to
6

Joe D. Cameron, 41 ECAB 153 (1989).

7

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

8

Solomon Polen, 51 ECAB 341 (2000).

9

Deborah L. Beatty, 54 ECAB 340 (2003) (medical reports not containing rationale on causal relationship are
entitled to little probative value).
10

Id.

4

the claimed conditions. (R 27-26) He did not submit such evidence. Therefore, appellant failed
to meet his burden of proof in establishing causal relationship.
LEGAL PRECEDENT -- ISSUE 2
To establish a causal relationship between a claimed period of disability claimed and the
accepted employment injury, an employee must submit rationalized medical evidence based on a
complete medical and factual background, supporting such a causal relationship.11 Causal
relationship is a medical issue and the medical evidence required to establish a causal
relationship is rationalized medical evidence.12 Rationalized medical evidence is evidence which
includes a physician’s rationalized medical opinion on the issue of whether there is a causal
relationship between the claimant s diagnosed condition and the implicated employment factors.
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.13
ANALYSIS -- ISSUE 2
Under a previous claim, the Office accepted that appellant sustained bilateral lateral
epicondylitis and a right wrist sprain/strain due to work factors on or before February 3, 2005.
Appellant claimed wage-loss compensation for total disability from July 24, 2007 onward due to
sequelae of those conditions. By decisions dated October 1 and December 21, 2007, the Office
denied compensation for the claimed period of disability.
Dr. Hebrard submitted reports from January 18 to October 24, 2007 noting appellant’s
upper extremity symptoms and prescribing work limitations. He stated in an October 4, 2007
report that he did not find appellant totally disabled for work for any period. Similarly,
Dr. Wagner, a Board-certified internist, released appellant to full duty as of April 6, 2007. As
Dr. Hebrard and Dr. Wagner did not find appellant totally disabled for work for the claimed
period, their opinions are insufficient to meet appellant’s burden of proof.
Consequently, appellant has failed to establish the claimed period of total disability, as he
submitted insufficient rationalized medical evidence establishing total disability for work for any
period due to the accepted injuries.
LEGAL PRECEDENT -- ISSUE 3
14

Act,

To require the Office to reopen a case for merit review under section 8128(a) of the
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that a

11

Manuel Gill, 52 ECAB 282 (2001).

12

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

13

Leslie C. Moore, 52 ECAB 132 (2000).

14

5 U.S.C. § 8128(a).

5

claimant must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) submit
relevant and pertinent new evidence not previously considered by the Office.15 Section
10.608(b) provides that when an application for review of the merits of a claim does not meet at
least one of the three requirements enumerated under section 10.606(b)(2), the Office will deny
the application for reconsideration without reopening the case for a review on the merits.16
In support of a request for reconsideration, an appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.17 He need only submit
relevant, pertinent evidence not previously considered by the Office.18 When reviewing an
Office decision denying a merit review, the function of the Board is to determine whether the
Office properly applied the standards set forth at section 10.606(b)(2) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.19
ANALYSIS -- ISSUE 3
The Office denied appellant’s claims for occupational disease and wage-loss
compensation by October 1, 2007 decision, affirmed by December 21, 2007 decision. Appellant
requested reconsideration by letter dated February 21, 2008. He submitted December 5, 2007
and January 22, 2008 reports from Dr. Hebrard reiterating previous findings. Appellant also
provided an employing establishment letter highly similar to previously submitted evidence
regarding the date of a light-duty job offer. The Board has held that evidence or argument which
is duplicative or cumulative in nature is insufficient to warrant reopening a claim for merit
review.20 The duplicative nature of this evidence does not require reopening the record for
further merit review.
Appellant’s February 21, 2008 letter and the evidence submitted did not establish that the
Office improperly refused to reopen his claim for a review of the merits under section 8128(a) of
the Act. He did not show that the Office erroneously applied or interpreted a specific point of
law, advance a relevant legal argument not previously considered by the Office or submit
relevant and pertinent evidence not previously considered by the Office. Therefore, the Office
properly denied appellant’s request for a merit review.

15

20 C.F.R. § 10.606(b)(2).

16

20 C.F.R. § 10.608(b). See also T.E.., 59 ECAB ___ (Docket No. 07-2227, issued March 19, 2008).

17

Helen E. Tschantz, 39 ECAB 1382 (1988).

18

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

19

Annette Louise, 54 ECAB 783 (2003).

20

Denis M. Dupor, 51 ECAB 482 (2000).

6

CONCLUSION
The Board finds that appellant did not establish that he sustained upper extremity
conditions in the performance of duty due to work factors from February 5, 2005 to
January 18, 2007. The Board further finds that appellant did not establish a period of total
disability for work from July 24, 2007 onward. The Board further finds that the Office properly
denied appellant’s February 21, 2008 request for a merit review.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office dated March 24, 2008,
December 21 and October 1, 2007 are affirmed.
Issued: February 5, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

